Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention is drawn to a method and computer readable medium wherein a specific piece of status information is traded between a server and computing device which is used to indicate which plurality of segments the computing device has already received. This status information is unique in that it has the following properties: the status information identifies a plurality of segments as opposed to just one, it is initially sent from the server to the computing device in a first instance of a media presentation description, and is used in turn by the computing device to generate a subsequent request to the server for an update to the media presentation description. The prior art has similar teachings regarding the use of status information during client/server interactions when handling video content. For example see Danovitz et al. (2015/0324379, paragraph 0124) wherein status information is sent upstream from a client to a server to manage video uploads,  Steinberg et al. (2014/0143806, paragraphs 0151-0153) wherein a client device sends status information to a server to indicate the end of a program segment is imminent, and Leighton et al. (6,665,726, col. 4 line 65 - col. 5 line 8) wherein status information regarding individual packets is traded between a client and server to indicate proper reception. However the prior art does not appear to teach or reasonably suggest the use of single status identifier that is used to manage a plurality of segments at once in the manner claimed by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421